
	

113 HR 5389 IH: To amend the National Marine Sanctuaries Act to prescribe an additional requirement for the designation of marine sanctuaries off the coast of Alaska.
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5389
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the National Marine Sanctuaries Act to prescribe an additional requirement for the
			 designation of marine sanctuaries off the coast of Alaska.
	
	
		1.Limitation on authority to designate marine sanctuariesSection 303 of the National Marine Sanctuaries Act (16 U.S.C. 1433) is amended—
			(1)in subsection (a), by striking The Secretary may and inserting Subject to subsection (c), the Secretary may; and
			(2)by adding at the end the following:
				
					(c)LimitationThe Secretary may not designate as a national marine sanctuary any area of the marine environment
			 off the coast of Alaska seaward of the high tide line unless an Act of
			 Congress—
						(1)requires the Secretary to make such a designation; and
						(2)prescribes the boundaries of the area to be given such designation by the Secretary..
			
